Name: 86/5/EEC: Council Decision of 20 January 1986 amending Decision 82/887/EEC adopting a concerted action project for the European Economic Community in the field of shore-based marine navigation aid systems
 Type: Decision
 Subject Matter: research and intellectual property;  maritime and inland waterway transport
 Date Published: 1986-01-24

 Avis juridique important|31986D000586/5/EEC: Council Decision of 20 January 1986 amending Decision 82/887/EEC adopting a concerted action project for the European Economic Community in the field of shore-based marine navigation aid systems Official Journal L 018 , 24/01/1986 P. 0038 - 0038*****COUNCIL DECISION of 20 January 1986 amending Decision 82/887/EEC adopting a concerted action project for the European Economic Community in the field of shore-based marine navigation aid systems (86/5/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by Decision 82/887/EEC (4), the Council undertook to implement, over a period of three years starting on 1 January 1983, a concerted action research project in the field of shore-based marine navigation aid systems; Whereas the research programmes cannot be completed by the date fixed in the said Decision, partly owing to much broader participation than expected in each of the seven programmes and partly owing to the need to complete some programmes with tests or surveys in order to validate their results; Whereas the project has already involved major investment, and it would be unfortunate to limit the effects thereof or, more often than not, render them void by halting the work before it is really complete; Whereas, under these circumstances, it is advisable to extend the implementation period for the concerted action project in question by one year; Whereas the Committee for Scientific and Technical Research (CREST) has delivered its opinion on the Commission proposal, HAS DECIDED AS FOLLOWS: Sole Article Decision 82/887/EEC is hereby amended as follows: 1. The first paragraph of Article 1 is hereby replaced by the following: 'The Community shall implement, over a period of four years from 1 January 1983, a concerted action research project in the field of shore-based marine navigation aid systems hereinafter referred to as "the project".' 2. Article 3 is hereby replaced by the following: 'Article 3 The funds estimated as necessary for the Community contribution to the coordination should be 2,3 million ECU, including expenditure on one member of staff.' Done at Brussels, 20 January 1986. For the Council The President G. BRAKS (1) OJ No C 182, 20. 7. 1985, p. 7. (2) OJ No C 352, 31. 12. 1985. (3) OJ No C 330, 20. 12. 1985, p. 7. (4) OJ No L 378, 31. 12. 1982, p. 32.